Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
Response to Amendment
The amendment filed details claims 1, 10, and 13 as being amended, claims 12 and 17-32 as being cancelled, and claims 33-38 as being added.
The amendment obviates the previously indicated rejections under 35 USC 112 (b), as well as, the prior art rejections.
Drawings
The drawings were received on 03/18/2022.  These drawings are unacceptable as they introduce new matter. The amended drawings are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 


    PNG
    media_image1.png
    313
    413
    media_image1.png
    Greyscale

Amended Figure 2

	Figure 2 has been amended to include build plate sensor 132, which is recited in claim 6. Paragraph 0030 (as published) discloses element 10 being the “optics unit.” Paragraph 0038 discloses that “the surface of the build plate can be measured for level,” which “can be obtained using a distance sensor mounted on the optics unit.”  The amended specification, filed on 03/18/2022, refers to element 132 as the sensor.  The amended drawing depicts the sensor 132 being either on a front side of the optics unit, or alternatively within the optics unit.  This precise location was not previously disclosed.  The original disclosure merely stated that the sensor was mounted on the optics unit 10 and made no mention of the precise arrangement being depicted in the amended figure.

    PNG
    media_image2.png
    169
    346
    media_image2.png
    Greyscale

Amended Figure 6

	
Figure 6 has been amended to include build plate heater 130, which is recited in claim 4. Paragraph 0037 (as published) states that “a build plate 120 is mounted to the fixed plate 121 which has an embedded heater and temperature sensor 122.”  Figure 6 is amended to depict heater 130 embedded within plate 121 and below element 122 (emphasis added).

    PNG
    media_image3.png
    204
    426
    media_image3.png
    Greyscale

Original Figure 6

	
	Furthermore, the original disclosure referred to element 122 as the temperature sensor. Both the original and amended Figure 6 refer to the same rectangular element  as two different structures.  

Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "powder deposition system" in claim 1.
Specifically, the limitation that recites “a powder deposition system configured to deposit a powder layer along an upper surface of the build volume...”.  The claim limitation uses a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (i.e., system).  The generic placeholder is modified by functional language, and is linked by the linking phrase “configured to”.  The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  Paragraph [0021] of the published specification states that “a powder deposition system (e.g., a powder recoater arrangement)”.  Paragraph [0023] of the published specification mentions “the recoater blade”.
Use of the word “means” (or “step”) in a claim with functional language
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-16, and 33-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (U.S. 2010/0006228), hereinafter Abe.
Regarding claim 1, Abe teaches an additive manufacturing system (para. 0001; “fabricating a three-dimensional lamination object with the use of a light beam irradiated to sinter or melt powder material for solidification thereof”) comprising: 
a build plate (Figures 1 and 3; base plate 11) (para. 0063; “to form thereon a lamination object”); 
a powder containment shroud (shaping section 10 including elevator frame 12 “which surrounds the periphery of the base 10 and is driven to move up and down by an elevator driving means in the form of a linear driving mechanism”-para. 0064) (para. 0064; “elevator frame 12 has a sufficient thickness at a portion around the base 11 such that a space of sufficient height is formed on the base within the confined of the elevator frame when the elevator frame 12 is raised relative to the base 11”) displaceable in a vertical direction (“up and down”) (See Figures 3B and 3C) relative to the build plate (11), 

    PNG
    media_image4.png
    597
    679
    media_image4.png
    Greyscale

Figure 3(c) of Abe
wherein the shroud (10/12) extends in the vertical direction (annotated vertical arrows) from a plane (annotated above; The “plane” taken as the upper surface of the build plate 11) including the build plate, the shroud cooperating with the build plate to define a build volume (volume occupied by powder 8) above the build plate (11), wherein the shroud extends at least partially around a boundary of the build volume (as shown above.  Shroud 10/12 defines the outer boundary of the build volume and extends around the boundary); wherein the build volume is configured to contain a volume of powder (powder 8), and wherein the shroud is configured to be indexed in the vertical direction during a build process (as recited in paragraph 0064) (See also paragraphs 0071-0072; “elevator frame 12 is lifted by a predetermined extent so that the supply and the smoothing of the powder 8 are made to prepare the second powder layer on the first powder layer (and the cured layer)” and “The steps of lifting the elevator frame 12 to prepare a fresh powder layer and irradiating the light beam L to the predetermined portion of the layer to form the cured layer are repeated to fabricate the three-dimensional object 9 of intended shape as a lamination object on the shaping plate on top of the base 11.”); 
a powder deposition system (powder supply section 15 “composed of a powder supplier (not shown) for supplying powder on to the elevator frame, a supplier blade 16 disposed above the top face of the elevator frame…”; Para. 0065) configured to deposit a powder layer along an upper surface of the build volume (para. 0070; “blade 16 is driven to move horizontally to supply the powder 8 onto the base 11 and smoothen the same so as to form the first powder layer,”), wherein the powder deposition system is vertically displaceable relative to the build plate (Paragraphs 0070-0072; blade 16 is driven to supply powder 8 onto the build plate 11, after which beam L is irradiated to sinter the supplied powder.  Then, elevator frame/shroud 12 is lifted in the vertical direction and the supply of powder occurs again to make a second layer.  Beam L is, again, used to irradiate the second layer.  The steps of lifting, supplying, and irradiating repeat until the object 9 is completely formed.  This implies that blade 16 is displaced vertically relative to the build plate 11); and 

    PNG
    media_image5.png
    452
    432
    media_image5.png
    Greyscale

Figure 1 of Abe

an optics assembly (optical unit 2) configured to direct laser energy (para. 0062; “irradiating a light beam L”) from one or more laser energy sources (para. 0068; “The optical unit 2, which irradiates the light beam L for sintering the powder 8, includes a light source 21 composed of a laser oscillator, a collecting lens, and a scan mechanism 22 composed of a galvanometer for deflecting the light beam L to direct it to the intended points or portions. In the illustrated embodiment, the scan mechanism 22 has its portion fixed to a side of the spindle head 32 with the scan mechanism 22 being connected to the light source 21 by way of an optical fiber 23. The light source 21 is realized by a carbon dioxide gas laser (500 W output power) or Nd:YAG laser (500 W output power) when the iron powder is utilized.”) towards the build volume (Fig. 1), wherein exposure of the powder layer to the laser energy melts at least a portion of the powder layer (para. 0066; “the powder material 8 may be inorganic (metal or ceramic) powder or organic (plastic) powder that can be solidified into a cured layer by exposure to the light beam irradiated from the optical unit 2.”) (para. 0070; “irradiating the light beam L from the optical unit 2 located above the shaping section 10 to a portion intended to be cured, thereby sintering the powder 8 to form the curd layer”) (Abstract; “…an optical unit which irradiates a light beam to an intended portion of a powder layer so as to sinter or melt for solidifying the portion into a cured layer…”).
Regarding claim 14, Abe, as applied to claim 1, teaches each claimed limitation.  Abe further teaches wherein the optics assembly (2) is configured to be vertically displaceable (Figure 1 and para. 0063; “optical unit 2 is attached to the headstock 31. In the illustrated embodiment, the spindle head 32 is movable along X-axis and Z-axis”) relative to the build plate (11).
Regarding claim 15, Abe, as applied to claim 14, teaches each claimed limitation.  Abe further teaches wherein each of the shroud (10/12), the powder deposition system (15/16), and the optics assembly (2) are attached to corresponding vertical stages (As detailed in claim 1, above, the linear drive mechanism drives the shroud and the powder deposition system vertically) (With respect to the optics assembly, Figure 1 and para. 0063 disclose that “optical unit 2 is attached to the headstock 31. In the illustrated embodiment, the spindle head 32 is movable along X-axis and Z-axis”).
Regarding claim 16, Abe, as applied to claim 14, teaches each claimed limitation.
Abe further teaches wherein the powder deposition system comprises a recoater system (supplier blade 16).
Regarding claim 33, Abe, as applied to claim 1, teaches each claimed limitation. 

    PNG
    media_image6.png
    358
    414
    media_image6.png
    Greyscale

Figure 3c of Abe 

Abe further teaches wherein the boundary is a side boundary of the build volume extending in the vertical direction from the build plate (as shown above.  The shroud 10/12 extends around the outer periphery and defines the outer boundary of the build volume.  This boundary is a side boundary, as shown, and extends in the vertical direction from the upper surface of the build plate 11).

    PNG
    media_image7.png
    358
    434
    media_image7.png
    Greyscale

Figure 3c of Abe
Regarding claim 34, Abe, as applied to claim 33, teaches each claimed limitation.	
Abe further teaches wherein a surface (annotated by the above arrows) of the shroud (10/12) oriented inwards towards the build volume (volume defined by powder 8) forms at least a portion of the side boundary (as shown).  

    PNG
    media_image8.png
    483
    617
    media_image8.png
    Greyscale

Figure 3c of Abe

Regarding claim 35, Abe, as applied to claim 1, teaches each claimed limitation.
Abe further teaches wherein the shroud extends (10/12) around at least a portion of the build plate (11).  
Regarding claim 36, Abe, as applied to claim 1, teaches each claimed limitation.
Abe further teaches wherein the shroud (10/12) extends from below the build plate to above the build plate (11) (As shown in Figure 3, above).  
Regarding claim 37, Abe, as applied to claim 1, teaches each claimed limitation. Abe further teaches wherein build plate (11) is configured to be stationary (build plate 11 is fixed to table 30-para. 0063) (build plate 11 is stationary relative to table 30).  
Regarding claim 38, Abe, as applied to claim 1, teaches each claimed limitation. Abe further teaches wherein the build volume is disposed within an interior of the powder containment shroud (As shown in Figure 3; the build volume is within an interior of shroud 10/12 and above the upper surface of the build plate 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Swaminathan et al. (U.S. Publication 2016/0368055).
Regarding claim 2, Abe teaches each claimed limitation, as applied in claim 1, and further teaches the build plate being supported (via table 30). Abe is silent on the build plate being supported by two or more support columns, wherein each support column comprises a heater.
Swaminathan teaches that it is known in the art of additive manufacturing systems (Para. 0002) (Figure 1, AM system 100 including build plate/platen 106 to support the object being fabricated, dispenser assembly 104 to deposit a layer of powder 124 over the platen, and energy source 110 to cause fusing-para. 0024) (Figure 1 also shows first layer 115a, and second layer 115b of powder being supported on build plate 106) for the build plate build to be supported by two or more support columns (148a and 148b), wherein each support column comprises a heater (heaters 147b and 147c heat, respectively, walls 148a and 148b-para. 0056).
The advantage of combining the teachings of Swaminathan is that for in doing so would provide support structures for the build plate, which include respective heaters that cooperate to increase the temperature of the build plate, thereby enabling each deposited layer of material to be process more quickly (para. 0056).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe with Swaminathan, by adding to the bottom surface of the build plate of Abe, with the teachings of Swaminathan, in order to provide support structures for the build plate, which include respective heaters that cooperate to increase the temperature of the build plate, thereby enabling each deposited layer of material to be process more quickly (para. 0056).
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation.
Swaminathan teaches a controller (112) operatively coupled to each heater (147a,c), wherein the controller (112) is configured to independently set a temperature set point for each heater to adjust a temperature profile along each support column (148a,b) (para. 0027; “controller 112 receives data from and transmits data to the subsystems of the AM system 100. The controller 112 can further process that data to generate instructions for the subsystems. By successively depositing powder, removing powder, and fusing the powder on the platen 106, the AM system 100 can fabricate a part having complex geometries and features. The controller 112 of the AM system 100 can receive and use computer aided design (CAD) data corresponding to the part to generate and transmit instructions to the various subsystems of the AM system 100.”) (Para. 0056; “…controller 112 can control an amount of power delivered to the energy source 110 to impart sufficient energy to melt the first feed material without melting the second feed material. In this way, the energy source 110 can be configured to provide a smaller temperature increase to the deposited material to selectively melt the first feed material. Transitioning through a small temperature difference can enable each deposited layer of feed materials to be processed more quickly. For example, the base temperature of the platen 106 can be about 1500° C and the energy source 110 can be triggered to impart energy to cause a temperature increase of about 50° C”) (Controller 112 is implicitly disclosed as controlling each heater and that controller 112 receives data, or input parameters, and controls the various subsystems, including the heaters, accordingly).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe with Swaminathan, by adding to each heater of Abe, as modified, with the controller of Swaminathan, in order to an automatic means for controlling the heaters to a desired, or predetermined, temperature.
Regarding claim 4, the primary combination, as applied to claim 3, teaches each claimed limitation.
	Swaminathan teaches a build plate heater (para. 0056; “platen 106 can be heated by an embedded heater 147a to a base temperature that is below the melting points of both the first and second feed materials…The heaters 147a, 147b, 147c can cooperate to increase the base temperature of the platen 106.”) operatively coupled to the controller, wherein the controller is configured to set a temperature set point for the build plate (as detailed above).
Regarding claim 9, the primary combination, as applied to claim 2, teaches each claimed limitation including the build plate being mounted on a fixed plate underlying the build plate, and each support column is attached to the fixed plate (The primary combination proposed adding to the bottom side of build plate 11 of Abe with the support columns of Swaminathan.  Here, the build plate 11 is connected to table 30 such that table 30 is fixed relative to the build plate.  The combination would produce an arrangement in which the support columns extend from the bottom surface of the build plate to the table 30).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Swaminathan and in further view of Albrecht et al. (U.S. Publication 2015/0021379).
Regarding claim 5, the primary combination, as applied to claim 4, teaches each claimed limitation except, explicitly, for wherein the temperature set point for the build plate is different than at least one temperature set point for heaters of the support column.
Albrecht teaches that it is known in the art of additive manufacturing systems (para. 0001 and Fig. 1; heaters 42, 44, and 46 operatively coupled to controller 30) for the controller (30) to control the first and second heating devices (42, 44) independently, thereby enabling different temperatures (para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified by Swaminathan, with Albrecht, by adding to the controller functionality of Abe, as modified, with the controlling heaters independently of Albrecht, in order to independently control each heater, thereby allowing for different temperatures to be achieved. 
Regarding claim 8, the primary combination, as applied to claim 3, teaches each claimed limitation except for wherein at least one support column comprises two or more independently adjustable heaters operatively coupled to the controller.
Albrecht teaches that it is known in the art of additive manufacturing systems (para. 0001 and Fig. 1; heaters 42, 44, and 46 operatively coupled to controller 30) for the controller (30) to control the first and second heating devices (42, 44) independently, thereby enabling different temperatures (para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified by Swaminathan, with Albrecht, by adding to the controller functionality of Abe, as modified, with the controlling heaters independently of Albrecht, in order to independently control each heater, thereby allowing for different temperatures to be achieved. Furthermore, Albrecht teaches using two or more independently adjustable heaters operatively coupled to the controller, while Swaminathan teaches each support column including a respective heater.  Providing a support column with two or more heaters would amount to mere duplication of parts that has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04-VI-B.


Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Swaminathan and in further view of Pieger et al. (U.S. Publication 2020/0263978).
Regarding claim 6, the primary combination, as applied to claim 3, teaches each claimed limitation except for a build plate sensor operatively coupled to the controller, wherein the build plate sensor is configured to determine an orientation of the build plate.
Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]).  Pieger teaches a build plate sensor (camera 21, paragraph [0076] and Fig. 1) operatively coupled to the controller, wherein the build plate sensor is configured to determine an orientation of the build plate (“[t]he measuring data obtained can be used to correct the position and/or orientation of the base element before the start of manufacturing of a three-dimensional object, and/or to adapt a subsequent process of the additive manufacturing of a three-dimensional object at the determined position, orientation, and/or shape of the base element”, paragraph [0013]).

    PNG
    media_image9.png
    292
    167
    media_image9.png
    Greyscale

Pieger teaches that the base element corresponds to reference number 13 (paragraph [0075]).  As Pieger teaches measuring the orientation of the base element 13, it logically follows that Pieger also teaches measuring the orientation of the build plate.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified by Swaminathan, with Pieger, by adding to the controller and build plate of Abe, as modified, with the teachings of Pieger, in order allow easy determination of the tilt (i.e., two tilt angles) without further assumptions (para. 0022).
Regarding claim 7, the primary combination, as applied to claim 6, teaches each claimed limitation.
Swaminathan, as detailed above in claim 3, teaches the controller adjusting the temperature profile along each support column to adjust a length of each support column (the adjusting a length of each support column is considered met as the adjusting the temperature profile along each support column would adjust, inherently, the length of the support column in that the support columns necessarily possess a coefficient of thermal expansion which would cause elongation or contraction upon applied temperature profile.  For instance, heating the support columns to a sufficient temperature would cause the support columns to expand).
Pieger teaches the build plate sensor (camera 21, paragraph [0076] and Fig. 1) determining that the orientation of the build plate is different than a level orientation (“[t]he measuring data obtained can be used to correct the position and/or orientation of the base element before the start of manufacturing of a three-dimensional object, and/or to adapt a subsequent process of the additive manufacturing of a three-dimensional object at the determined position, orientation, and/or shape of the base element”, paragraph [0013]).
Pieger teaches the controller configured to adjust in response to the build plate is different than a level orientation (control device 25 “one or more measurement patterns or corresponding control commands for controlling the scanner optical system 19 for measuring the base element 13 are programmed”, paragraph [0081]).  As Pieger teaches a controller that issues control commands in response to the correct the tilting of the base element, it logically follows that Pieger teaches the controller configured to adjust in response to the build plate is different than a level orientation.
Regarding claim 11, the primary combination, as applied to claim 2, teaches each claimed limitation including each support column extending from a base of the additive manufacturing system (The primary combination proposed adding to the bottom side of build plate 11 of Abe with the support columns of Swaminathan.  Here, the build plate 11 is connected to table 30. The combination would produce an arrangement in which the support columns extend from the bottom surface of the build plate to the table 30).
The primary combination is silent on an intermediate plate and two or more secondary support columns extending between the intermediate plate and the base.
Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]).  Pieger teaches support columns (heater within the upper piston part 12a, Fig. 2, reproduced below) extending from an intermediate plate (middle piston part 12b, Fig. 2) to support the build plate (base element 13, Fig. 2), and further comprising two or more secondary support columns (three adjusting elements 32, paragraph [0088] and Fig. 2) extending between the intermediate plate (middle piston part 12b, Fig. 2) and a base of the additive manufacturing system (lower piston part 12c, paragraph [0088] and Fig. 2).

    PNG
    media_image10.png
    358
    334
    media_image10.png
    Greyscale

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified by Swaminathan, with Pieger, by adding to the support columns and base of Abe, as modified, with the teachings of Pieger, in order allow the setting of a tilt of the intermediate plate relative to the base in two horizontal axes (para. 0088).  Such an arrangement would allow for the tilting of the build plate in two horizontal axes.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Swaminathan and in further view of Okazaki et al. (U.S. Publication 2020/0101669).
Regarding claim 10, the primary combination, as applied to claim 2, teaches each claimed limitation except as detailed below.
The primary combination proposes adding to the bottom side of build plate 11 of Abe with the support columns of Swaminathan.  Here, the build plate 11 is connected to table 30 such that table 30 is a base of the additive manufacturing system.  The combination would produce an arrangement in which the support columns extend from the upper surface table 30 towards the build plate 11.
The primary combination is silent on the base comprising at least one selected from the group consisting of a cooling plate and cooling channels.
Okazaki teaches that it is known in the art of additive manufacturing systems (para. 0003) (figures 1-2; build plate 41, recoater 23, powder holding space S, laser irradiation device 3 for sintering the powder layers) for a base (41c) to comprise at least one selected from the group consisting of a cooling plate and cooling channels (para. 0024; “…cooler 43b is, for example, a pipeline through which a cooling medium flows….”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified by Swaminathan, with Okazaki, by adding to the base of Abe, as modified, with the cooling channels of Okazaki, in order to provide a means for adjusting the build plate temperature to a desirable temperature (para. 0024, the use of heater 43a and cooling channels 43b allow for a more precise temperature to be reached).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Barnhart (U.S. Publication 2016/0318253).
Regarding claim 13, Abe teaches each claimed limitation, as applied in claim 1, except for a seal located around at least a portion of the build plate and configured to engage the shroud to contain the powder within the build volume.

    PNG
    media_image11.png
    348
    676
    media_image11.png
    Greyscale

Figure 2 of Barnhart

Barnhart teaches that it is known in the art of additive manufacturing systems (Para. 0001) (figure 1-3, build enclosure 18 surrounding built platform 20, laser source 22; build enclosure 18 includes inner wall 48 surrounding build platform 20) to use a seal (74) located around at least a portion of the build plate (20) and configured to engage the shroud (wall 48) to contain the powder within the build volume (para. 0024; “…configured for sealing engagement with the inner wall 48 to prevent powder from escaping the build chamber 46 through lower opening 52. The seal 74 includes a chamfered inner surface 78 configured for mating engagement with a chamfered outer surface 80 of the build platform 20. The chamfered surfaces 78 and 80 allow the build platform 20 to be self-centering within the build chamber 46.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe with Barnhart, by adding between the build plate and shroud of Abe, with the seal of Barnhart, in order to provide a means for preventing powder from escaping the build chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761